       Case 3:21-cv-14459 Document 1 Filed 08/01/21 Page 1 of 13 PageID: 1




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
------------------------------------------------------------------------x
 Chana Goldberg,

                         Plaintiff,                                    C.A. No.: 3:21-cv-14459




         -against-                                                     DEMAND FOR JURY
                                                                       TRIAL

 Transunion, LLC,
 Barclays Bank Delaware,

                        Defendant(s).
------------------------------------------------------------------------x

                                         COMPLAINT
       Plaintiff Chana Goldberg ("Plaintiff"), by and through her attorneys, and as for her

Complaint against Defendant Transunion, LLC (“Transunion”), and Defendant Barclays Bank

Delaware (“Barclays”) respectfully sets forth, complains, and alleges, upon information and

belief, the following:

                                 JURISDICTION AND VENUE

   1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

       U.S.C. § 1681p et seq.

   2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

       acts and transactions occurred here, Plaintiff resides here, and Defendant transacts

       business here.
   Case 3:21-cv-14459 Document 1 Filed 08/01/21 Page 2 of 13 PageID: 2




3. Plaintiff brings this action for damages arising from the Defendant's violations of 15

   U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).

                                        PARTIES

4. Plaintiff is a resident of the State of New Jersey, County of Ocean.


5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

   U.S.C. § 1681a(c).


6. Defendant Transunion, LLC is a consumer reporting agency as defined by 15 U.S.C.

   § 1681a(f) and conducts substantial and regular business activities in this judicial district.

   Defendant Transunion is a Delaware corporation registered to do business in the State of

   New Jersey, and may be served with process upon the Prentice-Hall Corporation System,

   its registered agent for service of process at 830 Bear Tavern Road, West Trenton, New

   Jersey 08628


7. At all times material here to Transunion is a consumer reporting agency regularly

   engaged in the business of assembling, evaluating and disbursing information concerning

   consumers for the purpose of furnishing consumer reports, as said term is defined under

   15 U.S.C. § 1681(d) to third parties.

8. At all times material hereto, Transunion disbursed such consumer reports to third parties

   under a contract for monetary compensation.

9. Defendant Barclays Bank Delaware is a person who furnishes information to consumer

   reporting agencies under 15 U.S.C. § 1681s-2 and may be served with process at 125 S.

   West Street, Wilmington, DE 19801.

                          FACTUAL ALLEGATIONS
   Case 3:21-cv-14459 Document 1 Filed 08/01/21 Page 3 of 13 PageID: 3




10. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth at

   length herein.

                              Barclays Dispute and Violation

11. On information and belief, on a date better known to Defendant Transunion, Transunion

   prepared and issued credit reports concerning the Plaintiff that included inaccurate and

   misleading information relating to her Barclays account.


12. The inaccurate information furnished by Defendant Barclays and published by

   Transunion is inaccurate since the account contains an incorrect current pay status of “90-

   119 days late.”

13. Upon information and belief, the Plaintiff has paid this account.

14. Despite this payment, and the fact that the Plaintiff no longer had an obligation to

   Barclays, Transunion continues to report that the Plaintiff’s payment status as “90-119

   says late.”

15. The pay status is of significance. This field is specifically designed to be understood as

   the current status of the account. As such credit scoring algorithms take this data field

   into account when generating a credit score, and when it is showing this negative status,

   it would cause a lower credit score to be generated than a closed status.

16. In almost all instances creditors make their credit lending decisions based on these

   automatically generated credit scores.

17. For this reason, it is not appropriate to state that when the report as read as a whole

   contains enough information as to not harm the consumer, since the harm to the credit

   score is happening automatically with this false information.
   Case 3:21-cv-14459 Document 1 Filed 08/01/21 Page 4 of 13 PageID: 4




18. Transunion has been reporting this inaccurate information through the issuance of false

   and inaccurate credit information and consumer reports that it has disseminated to various

   persons and credit grantors, both known and unknown.

19. Plaintiff notified Transunion that she disputed the accuracy of the information

   Transunion was reporting on or around May 7, 2020.

20. It is believed and therefore averred that Transunion notified Defendant Barclays of the

   Plaintiff’s dispute.

21. Upon receipt of the dispute of the account from the Plaintiff by Transunion, Barclays

   failed to conduct a reasonable investigation and continued to report false and inaccurate

   adverse information on the consumer report of the Plaintiff with respect to the disputed

   account.

22. Had Barclays done a reasonable investigation of the Plaintiff’s dispute, it would have

   been revealed to Barclays that the current payment status was improperly listed as past

   due.

23. Despite the dispute by the Plaintiff that the information on her consumer report was

   inaccurate with respect to the disputed account, Transunion did not timely evaluate or

   consider any of the information, claims, or evidence of the Plaintiff and did not timely

   make an attempt to substantially reasonably verify that the derogatory information

   concerning the disputed account was inaccurate.

24. Transunion violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

   investigation since it failed to delete or correct the disputed trade line within 30 days of

   receiving Plaintiff’s dispute letter.
   Case 3:21-cv-14459 Document 1 Filed 08/01/21 Page 5 of 13 PageID: 5




25. Had Transunion done a reasonable investigation of the Plaintiff’s dispute, it would have

   been revealed to Transunion that the payment status was improperly listed.

26. Notwithstanding Plaintiff’s efforts, Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit grantors, as

   evidenced by the inquiries on the Plaintiff’s credit report in the form of hard and soft

   pulls.

27. As a result of Defendant’s failure to comply with the FCRA, the Plaintiff suffered

   concrete harm in the form of loss of credit, loss of ability to purchase and benefit from

   credit, a chilling effect on applications for future credit, and the mental and emotional

   pain, anguish, humiliation and embarrassment of credit denial.

                              FIRST CAUSE OF ACTION
                     (Willful Violation of the FCRA as to Transunion)

28. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

   stated herein with the same force and effect as if the same were set forth at length herein.

29. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

30. Transunion violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report and

   credit files that Transunion maintained concerning the Plaintiff.

31. Transunion has willfully and recklessly failed to comply with the Act. The failure of

   Transunion to comply with the Act include but are not necessarily limited to the following:

      a)    The failure to follow reasonable procedures to assure the maximum possible

      accuracy of the information reported;

      b)    The failure to correct erroneous personal information regarding the Plaintiff after a

      reasonable request by the Plaintiff;
   Case 3:21-cv-14459 Document 1 Filed 08/01/21 Page 6 of 13 PageID: 6




      c)   The failure to remove and/or correct the inaccuracy and derogatory credit

      information after a reasonable request by the Plaintiff;

      d)   The failure to promptly and adequately investigate information which Defendant

      Transunion had notice was inaccurate;

      e)   The continual placement of inaccurate information into the credit report of the

      Plaintiff after being advised by the Plaintiff that the information was inaccurate;

      f)   The failure to continuously note in the credit report that the Plaintiff disputed the

      accuracy of the information;

      g)   The failure to promptly delete information that was found to be inaccurate, or could

      not be verified, or that the source of information had advised Transunion to delete;

      h)   The failure to take adequate steps to verify information Transunion had reason to

      believe was inaccurate before including it in the credit report of the consumer.

32. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered damage

   by loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on

   future applications for credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.

33. The conduct, action and inaction of Transunion was willful rendering Transunion liable for

   actual, statutory and punitive damages in an amount to be determined by a Judge and/or

   Jury pursuant to 15 U.S.C. § 1681(n).

34. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion in

   an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).
      Case 3:21-cv-14459 Document 1 Filed 08/01/21 Page 7 of 13 PageID: 7




   WHEREFORE, Plaintiff, Chana Goldberg, an individual, demands judgment in her favor

against Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.



                                  SECOND CAUSE OF ACTION

                        (Negligent Violation of the FCRA as to Transunion)

   35. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.

   36. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   37. Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

       the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

       conducting reinvestigation and by failing to maintain reasonable procedures with which to

       verify the disputed information in the credit file of the Plaintiff.

   38. Transunion has negligently failed to comply with the Act. The failure of Transunion to

       comply with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding the Plaintiff

                   after a reasonable request by the Plaintiff;

               c) The failure to remove and/or correct the inaccuracy and derogatory credit

                   information after a reasonable request by the Plaintiff;
      Case 3:21-cv-14459 Document 1 Filed 08/01/21 Page 8 of 13 PageID: 8




              d) The failure to promptly and adequately investigate information which

                  Defendant Transunion had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to continuously note in the credit report that the Plaintiff disputed

                  the accuracy of the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Transunion

                  to delete;

              h) The failure to take adequate steps to verify information Transunion had reason

                  to believe was inaccurate before including it in the credit report of the

                  consumer.

   39. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on

       future applications for credit, and the mental and emotional pain, anguish, humiliation and

       embarrassment of credit denial.

   40. The conduct, action and inaction of Transunion was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   41. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion in

       an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Chana Goldberg, an individual, demands judgment in her favor

against Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.
   Case 3:21-cv-14459 Document 1 Filed 08/01/21 Page 9 of 13 PageID: 9




                              THIRD CAUSE OF ACTION
                   (Willful Violation of the FCRA as to Barclays)

42. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

   stated herein with the same force and effect as if the same were set forth at length herein.

43. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

44. Pursuant to the Act, all persons who furnished information to reporting agencies must

   participate in re-investigations conducted by the agencies when consumers dispute the

   accuracy and completeness of information contained in a consumer credit report.

45. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

   when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

   furnisher must then conduct a timely investigation of the disputed information and review

   all relevant information provided by the agency.

46. The results of the investigation must be reported to the agency and, if the investigation

   reveals that the original information is incomplete or inaccurate, the information from a

   furnisher such as the Defendant must be reported to other agencies which were supplied

   such information.

47. The Defendant Barclays violated 15 U.S.C. § 1681s-2 by failing to fully and properly

   investigate the dispute of the Plaintiff; by failing to review all relevant information

   regarding same by failing to correctly report results of an accurate investigation to the credit

   reporting agencies.

48. Specifically, the Defendant Barclays continued to report this account on the Plaintiff’s

   credit report after being notified of her dispute regarding the current payment status.

49. As a result of the conduct, action and inaction of the Defendant Barclays, the Plaintiff

   suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,
     Case 3:21-cv-14459 Document 1 Filed 08/01/21 Page 10 of 13 PageID: 10




       a chilling effect on future applications for credit, and the mental and emotional pain,

       anguish, humiliation and embarrassment of credit denials.

   50. The conduct, action and inaction of Defendant Barclays was willful, rendering Defendant

       Barclays liable for actual, statutory and punitive damages in an amount to be determined

       by a jury pursuant to 15 U.S.C. § 1681n.

   51. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

       Barclays in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Chana Goldberg, an individual, demands judgment in her favor

against Defendant Barclays for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681n.

                               FOURTH CAUSE OF ACTION
                      (Negligent Violation of the FCRA as to Barclays)
   52. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.

   53. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   54. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   55. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.
        Case 3:21-cv-14459 Document 1 Filed 08/01/21 Page 11 of 13 PageID: 11




      56. The results of the investigation must be reported to the agency and, if the investigation

          reveals that the original information is incomplete or inaccurate, the information from a

          furnisher such as the Defendant must be reported to other agencies which were supplied

          such information.

      57. Defendant Barclays is liable to the Plaintiff for failing to comply with the requirements

          imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2.

      58. After receiving the Dispute Notice from Transunion, Defendant Barclays negligently failed

          to conduct its reinvestigation in good faith.

      59. A reasonable investigation would require a furnisher such as Defendant Barclays to

          consider and evaluate a specific dispute by the consumer, along with all other facts,

          evidence and materials provided by the agency to the furnisher.

      60. The conduct, action and inaction of Defendant Barclays was negligent, entitling the

          Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

      61. As a result of the conduct, action and inaction of the Defendant Barclays, the Plaintiff

          suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

          a chilling effect on future applications for credit, and the mental and emotional pain,

          anguish, humiliation and embarrassment of credit denials.

      62. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the Defendant

          Barclays in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and

          1681o.

WHEREFORE, Plaintiff, Chana Goldberg, an individual, demands judgment in her favor against

   Defendant Barclays, for damages together with attorney’s fees and court costs pursuant to 15

   U.S.C. § 1681o.
    Case 3:21-cv-14459 Document 1 Filed 08/01/21 Page 12 of 13 PageID: 12




                                DEMAND FOR TRIAL BY JURY

   63. Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

      issues this complaint to which Plaintiff is or may be entitled to a jury trial.



                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

      a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

          each negligent violation as alleged herein;

      b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

      c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

          U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      g) For any such other and further relief, as well as further costs, expenses and

          disbursements of this action as this Court may deem just and proper.

Dated: August 1, 2021
                                                             Respectfully Submitted,


                                                             /s/ Yaakov Saks
                                                             Stein Saks, PLLC
                                                             By: Yaakov Saks
                                                             One University Plaza, Ste 620
                                                             Hackensack, NJ 07601
                                                             Phone: (201) 282-6500 ext. 101
                                                             Fax: (201)-282-6501
                                                             ysaks@steinsakslegal.com
Case 3:21-cv-14459 Document 1 Filed 08/01/21 Page 13 of 13 PageID: 13
